

114 S1383 IS: Consumer Financial Protection Bureau Accountability Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1383IN THE SENATE OF THE UNITED STATESMay 19, 2015Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to subject the Bureau of Consumer Financial
			 Protection to the regular appropriations process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Financial Protection Bureau Accountability Act of 2015.
		2.Subjecting the
 Bureau to the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
 (1)in subsection (a)—
 (A)in the subsection heading, by striking “Transfer of Funds From Board Of Governors.—” and inserting Budget and Financial Management.—; (B)by striking paragraphs (1) through (3);
 (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
 (D)in paragraph (1) (as redesignated)—
 (i)by striking subparagraph (E); and
 (ii)by redesignating subparagraph (F) as subparagraph (E);
 (2)by striking subsections (b) and (c);
 (3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and
 (4)in subsection (c) (as redesignated)—
 (A)by striking paragraphs (1) through (3) and inserting the following:
					
						(1)Authorization of
 appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out this title for fiscal year 2015.;
				and
 (B)by redesignating paragraph (4) as paragraph (2).